Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 20 March 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 20 March 1821
				
				Your two last Letters would have given me much pleasure if they had been more easy to decypher and I must sieze the present opportunity of assuring You that as a correspondent of mine you must endeavour to improve your hand writing which is at present such as to do you no credit and almost impossible for me to read—I question if it would have been easy to me in my best days but now that my sight is growing hourly worse the probability is that your wishes will remain a secret to me in consequence of them being perfectly unintelligible—This no trifling and is a matter of much importance to both your father and myself who are equally anxious on this subject—I rely entirely on your own understanding to correct   a fault in itself so childish and which carries conviction of its proceeding from idleness and want of application—It partly proceeds from your habituating yourself to write too small and can be easily corrected by taking   quillers Lessons from a good Master and afterwards avoiding bad habits.  Mr. Boilston is very good and I hope to taste his Wine in the course of the Summer and perhaps sip a little of the Madeira also as you know I am not fond of monopoly I am very much afraid of John and hope you will exert your influence to keep him out of mischief not by contradiction but by persuasion and sound reasoning which you must know how to time so as not to irritate his feelings which are very acute—I know that under the appearance of coldness and gravity your own feelings are as acute as his and require as much management and your own  those feelings will be your guide—He is a hot headed noble rash boy and I know that tho’ his better reason may be obviated by circumstances his strong and real affection for his Mother will ever check any impropriety that would occasion her either mortification or unhappiness—On this I found my hopes of him and I believe it to be so solid a foundation I am not very apprehensive of great evil—Should I be disappointed the misery inflicted will be great in proportion to the confidence reposed—Concerning your board your father thinks as I have informed you that you had better change your room and engage one in some respectable house where you can board with the family—We neither of us approve of the pleasant plan—I congratulate George on his having obtained a part at the exhibition and wish him success most heartily he must take care to maintain his reputation—We shall come on in July not before and I think it may be in August on account of the Florida business—Why do you none of you write anything about Quincy? is the old Gentleman angry with me?God Bless you my darling Son you know not how you are missed and regretted by your affectionate Mother
				
					L. C. Adams—
				
				
					Have you written to Mr Ironside?Remember that every proof of grateful recollection does honour to a noble mind and generous heart—
				
			